UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6856


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNEDY COVINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00632-TLW-1)


Submitted:   November 18, 2010              Decided:   November 30, 2010


Before SHEDD and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kennedy Covington, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kennedy Covington appeals the district court’s order

denying his motion to compel the Government to file a Federal

Rule of Criminal Procedure 35(b) motion.       We have reviewed the

record and find no reversible error.     Accordingly, we affirm for

the reasons stated by the district court.           United States v.

Covington, No. 4:07-cr-00632-TLW-1 (D.S.C. May 26, 2010).           We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    2